Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/11/21.  Claim(s) 23 is cancelled.  Claim(s) 1-22, 24, and 25 are pending. Claim(s) 4, 6, 10, 11, 13-15, 20, and 21 have been withdrawn.  Claim(s) 1-3, 5, 7-9, 12, 16-19, 22, 24, and 25 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 102 and 103 rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's desire to hold the double patenting rejection over the copending applications in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
The amendments have precipitated new issues, the following new rejections will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9, 16-19, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cable et al. (WO 2006/128058 A2; of record).
While there is an election of record, for the sake of compact prosecution, the Examiner is including this relevant rejection.  This is not meant to state or imply that the restriction requirement has changed in any way.
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Those of skill understand that compositions of active compounds are typical, and required for administration.  One of ordinary skill could have immediately envisioned making a composition of the disclosed compound for the disclosed treatment.
With respect to the myriad claimed routes of administration, these are all common, typical, routes of administration that are not only well-known to those of skill in the art, but also to the layman.  Further, Cable et al. disclose the use in an infusion pump, which is presumably intravenous.  One of ordinary skill could have immediately envisioned administering the composition of the disclosed compound in one of the claimed paradigms.
With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The prior art discloses the administration of the claimed composition to the claimed patient population, the resultant effects would have therefore necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 

Response to Arguments
The Applicant argues “Cable does not provide any teaching of reducing the amount of extracellular matrix proteins in a tissue of a subject as required by instantly 
This is not found persuasive.  As stated in the prior Office action, the argued effect is considered to be a property of the administration of the composition, which was disclosed in the prior art.  The instant claims encompass prevention and amelioration, and thus the instant claims do not require the instant patient population to have some unusual or excessive amount of extracellular matrix proteins present in one or more tissues, just that they are reduced.  As stated in the prior Office action, the mechanism of action of an agent by itself does not have a bearing on patentability, and the claimed mechanism is tied to the properties of the administration of the composition to the patient population which is anticipated by Cable et al.  With respect to the reduction necessarily taking place, as the prior art shows the administration of the claimed composition to the claimed patient population (i.e. anticipation), the instant specification can be used to show the sufficiency of the prior art; the showing is evidentiary and does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 12, 16, 17, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record).
The instant claims are generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis (NASH; related to claims 3, 5, 7, and 8) wherein said administration of said compound results in the prevention, amelioration, or cure of said fibrosis, fibrotic condition, or fibrotic symptom (related to claim 22) comprising administering the compound shown below (related to claims 2 and 9) as a composition with one or more pharmaceutically acceptable excipients (related to claim 16) formulated for oral, intravenous, intraarterial, rectal, vaginal, nasal, topical, or transdermal administration (related to claim 17), wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject, wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject (related to claim 24), and wherein said 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.
Cable et al. discloses the treatment of fatty liver diseases such as non-alcoholic steatohepatitis (see, for example, the title, the abstract, claim 3, and the whole document) by administering the compound shown below (Compound 7; see, for example, Example 1 on pg. 201, [0043], [0048], claim 31, and throughout the document) as a salt (i.e. as the instantly claimed dianion; see, for example, claim 31 and throughout the document) in a pharmaceutical excipient formulated for oral, intravenous, intra-arterial, rectal, vaginal, nasal, topical, or transdermal administration  (see, for example, [0317]-[0342]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cable et al. does not specifically disclose the use of the dianion of the phosphonate.

One of ordinary skill would have been motivated to use the dianion of the disclosed compound 7 because the prior art clearly discloses the parent compound for such use, and additionally clearly calls out that the compounds therein can be used as the salt form(s).  The use of the salt form of organic small molecule drugs is common, and one of ordinary skill in the art would have applied the teachings of Cable et al., as well as what was generally known in the art, to the compounds disclosed by Cable et al. and would have made and used the instantly elected dianion during the routine adjustment and optimization of the composition in the method disclosed in the prior art, and would have done so with a reasonable expectation of success.
With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject”, and “wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record) as applied to claims 1-3, 5, 7-9, 12, 16, 17, and 22-25 above and further in view of Alonso-Merinoa et al. (Elvira Alonso-Merinoa, Rosa Martín Orozco, Lidia Ruíz-Llorente, Olaia A. Martínez-Iglesias, Juan Pedro Velasco-Martín, Ana Montero-Pedrazuela, Luisa Fanjul-Rodríguez, Constanza Contreras-Jurado, Javier Regader, and Ana Aranda, Thyroid hormones inhibit TGF-β . 
The instant claim is generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown below wherein said subject shows abnormal or excessive deposition of collagen type 1 as a symptom (related to claims 18 and 19).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Cable et al. teaches as above, and further discloses that the compounds therein are superior to other known treatments such as T3, which did not demonstrate a decrease in hepatic triglyceride content while also producing an undesirable decrease in body weight (see, for example, [0043] and the whole document).
Cable et al. does not specifically disclose wherein the patient shows abnormal or excessive deposition of collagen type 1 as a symptom.
Alonso-Merinoa et al. discloses the treatment of fibrotic responses with TGF-β signaling inhibition and T3 administration (see, for example, the title, abstract, and the whole document) to attenuate fibrotic responses and prevent liver fibrosis by reducing the excessive deposition of extracellular matrix, in particular the deposition of collagen, in patients with indications such as nonalcoholic fatty liver disease (i.e. NASH; see, for example, the title, abstract, and the throughout).  Alonso-Merinoa et al. further teaches that the use of synthetic ligands and agonists to block the progression of fibrotic diseases and collagen deposition are preferred over the natural thyroid hormones due 
It would have been obvious to one of ordinary skill to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1.
One of ordinary skill would have been motivated to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1 because the prior art recognized that the instant compound was useful for the treatment of NASH, that it provided improved outcomes versus other treatments, and that the same approach, i.e. the use of thyromimetic compounds, was useful for the treatment of NASH, fibrosis, collagen type 1 deposition, etc.  One of ordinary skill in the art would have applied the treatment of Cable et al. to the patient sub-population of those with NASH and collagen type 1 deposition during the routine experimentation and optimization of the method of treatment, and would have done so with a reasonable expectation of success.

Response to Arguments
The Applicant argues “Cable makes no mention whatsoever of extracellular matrix proteins and does not provide any teaching or suggestion for administering the instantly claimed compounds for the purpose of reduction of extracellular matrix proteins 
This is not found persuasive.  As stated in the prior Office action, and restated above, the instant claims encompass prevention and amelioration, therefore the instant claims do not require the instant patient population be different from that disclosed by the prior art.  The administration of the same active agent to the same patient population as instantly claimed must result in the same treatment.
The Applicant argues “Alonso states that inflammatory responses to thyroid hormones are unpredictable and can be induced or suppressed, depending on the model, tissue, and animal. Hypothyroidism from antithyroidal drugs has been shown to reduce pulmonary fibrosis, whereas thyroid hormone has been shown to reduce kidney fibrosis. Alonso at E3459, second column. In particular, Alonso states that" ... the complex role of the thyroid hormones on fibrosis that could depend on the type of insult or tissue examined." Id. Thus, Alonso teaches only the effect of triiodothyronine on TGF-β signaling and does not disclose any teaching or suggestion for using the specific compounds as instantly claimed to reduce the amount of extracellular matrix proteins in one or more tissues of a subject. Accordingly, for at least the reasons provided above”.
This is not found persuasive.  The argued compounds were disclosed by Cable et al., which was used in combination with Alonso-Merinoa et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5, 7-9, 12, 16-19, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-51 and 53-59 of copending Application No. 16/333,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant method.  For example, the copending application claims the treatment of non-alcoholic fatty liver disease with the instantly claimed species of compound (see, for example, claim 43).
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.  Therefore the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The copending claims are generally drawn to the compound shown below (i.e. the same compound as above).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Looking to the copending specification for the definition of the utility of the compound, it is evidenced therein that the compound is useful for the treatment of non-alcoholic steatohepatitis (NASH; see, for example, [0085] and the whole document).  Therefore the instant claims are obvious in light of the copending claims.
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's desire to hold the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite limitations drawn to “wherein said fibrosis, fibrotic condition or fibrotic symptom” and the like.  There is insufficient antecedent basis for these limitations in the claims.

Conclusion
Claim(s) 23 is cancelled.  Claim(s) 4, 6, 10, 11, 13-15, 20, and 21 have been withdrawn.  Claim(s) 1-3, 5, 7-9, 12, 16-19, 22, 24, and 25 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627